If there were any dangers which contributed to the plaintiff's injury of which he was not fully informed, they were caused by the acts of his fellow-servants. Nash v. Company, 62 N.H. 406.
The promise to repair was not shown to have any connection with the plaintiff's continuation in the employment. "No case *Page 391 
. . . has gone so far as to hold that where the servant does not complain on his own account, and continues in his employment with full knowledge of the risk, he can recover of the master, because the latter, when the defective condition was called to his attention by the servant, gave assurances, which did not induce the servant to remain, that the defect should be remedied." Lewis v. Railroad, 153 Mass. 73, 77.
Exception overruled.
YOUNG, J., did not sit: the others concurred.